Citation Nr: 0530915	
Decision Date: 11/16/05    Archive Date: 11/30/05

DOCKET NO.  96-26 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a rating in excess of 10 percent for ptosis of 
the transverse colon. 


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1940 to 
February 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which confirmed and continued the 
veteran's 10 percent rating.

In March 2004, the veteran appeared before the undersigned 
Veterans Law Judge in a Travel Board hearing in New York, to 
present testimony on the issue on appeal.  The hearing 
transcript has been associated with the claims file.


FINDINGS OF FACT

1.  The veteran's ptosis of the transverse colon is 
manifested by constipation and occasional abdominal pain, 
with some rectal bleeding.

2.  There is no evidence of frequently recurring prolapse of 
the rectum.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 for ptosis of the 
transverse colon are not met.  38 U.S.C.A. §§ 110, 1155, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, 3.951, 
4.1-4.14, 4.20, 4.114, Diagnostic Codes 7342, 7334 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2005).  The United States 
Court of Appeals for Veterans' Claims (Court) has held that 
this notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II).  Regulations also dictate that VA 
has a duty to assist claimants, essentially providing that VA 
will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
U.S.C.A. § 5103(A) (West 2002); 38 C.F.R. § 3.159(c) (2005).  

In the present case, the issue on appeal arises from a claim 
for an increased evaluation for a digestive system 
disability.  In this context, the Board notes that a 
substantially complete application was received in August 
1995 and adjudicated in January 1996, prior to the enactment 
of the VCAA.  However, during the course of the appeal, in 
August 2003, the AOJ provided notice to the veteran regarding 
the VA's duties to notify and to assist.  Specifically, the 
AOJ notified the veteran of information and evidence 
necessary to substantiate the claim for an increased 
evaluation; information and evidence that VA would seek to 
provide; and information and evidence that the veteran was 
expected to provide.  In September 2003, the AOJ 
readjudicated the claim based on all the evidence, without 
taint from prior adjudications.  Therefore, the Board finds 
no prejudice in the fact that the initial AOJ denial pre-
dated VCAA-compliant notice.  The Board notes additionally 
that in October 2004, the veteran was instructed to submit 
any evidence in his possession that pertained to his claim, 
and in July 2005, the claim was again readjudicated.  Thus, 
the Board finds that the content and timing of the August 
2003 notice comport with the requirements of § 5103(a) and 
§ 3.159(b).

Regarding the duty to assist, the Board finds that VA has 
done everything reasonably possible to assist the veteran 
with respect to his claim for benefits.  All identified and 
relevant treatment records have been secured.  The veteran 
has been examined in conjunction with his claim.  

In the circumstances of this case, additional efforts to 
assist the veteran in accordance with the VCAA would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran.

Disability Evaluations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings applies under a particular diagnostic code (DC), the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3. 

The Board notes that ptosis of the transverse colon is not 
specifically listed in the Schedule.  When an unlisted 
condition is encountered, it will be permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.  

Service connection was established for ptosis of the 
transverse colon in June 1946, and was evaluated as 10 
percent disabling under DC 0620 under the pre-1945 rating 
schedule.  In September 1949, the disability was reclassified 
using the revised rating schedule, rating it under DC 7342, 
as analogous to symptomatic visceroptosis.  In July 2005, the 
RO also considered the veteran's disability analogously under 
DC 7334, for prolapse of the rectum.  

Under the rating criteria for marked symptomatic 
visceroptosis, the sole rating available is 10 percent.  
38 C.F.R. § 4.114, DC 7342.  

Under the criteria for prolapse of the rectum, when it is 
mild, with constant slight or occasional moderate leakage, an 
evaluation of 10 percent is warranted.  When the prolapse is 
moderate, and persistent or frequently recurring, a 30 
percent evaluation is warranted.  When severe, or complete, 
and persistent, the maximum schedular rating of 50 percent is 
warranted.  38 C.F.R. § 4.114, DC 7334.

The Board notes that the veteran has the maximum schedular 
rating under DC 7342.  To reach a higher (30 percent) rating 
under DC 7334, the evidence would need to demonstrate 
moderate prolapse of the rectum, which is persistent or 
frequently recurring.  

The veteran testified credibly in his March 2004 hearing 
before the undersigned that his initial symptoms associated 
with ptosis of the transverse colon were pain in the 
abdominal area, bleeding from the rectum, and constipation.  
Service medical records confirm these symptoms, as well as 
the diagnosis.  

Extensive VA outpatient clinical records document the 
veteran's course of treatment for various disorders, from 
April 1992 to June 2005.  Two relevant VA examinations also 
are of record, dated in November 1995 and August 2003.  While 
the veteran has experienced other diseases and disorders 
pertaining to his digestive system, most significantly, colon 
cancer, these have not been related to his ptosis of the 
transverse colon.  The August 2003 VA intestines examination 
specifically addressed this point, and the examiner indicated 
that while the veteran was status post left hemicolectomy and 
chemotherapy, and carried a diagnosis of anal stricture, 
these disabilities were likely unrelated to his ptosis of the 
transverse colon.  Clinical notes refer to the veteran's anal 
stricture as likely being secondary to his service-connected 
hemorrhoids.  See January 2004 colonoscopy results.

The veteran has continuously presented with complaints of 
constipation and has had episodes of recurring abdominal 
pain.  He has not sought specific treatment for bleeding from 
the rectum, which would likely be the case if there was, in 
fact, moderate prolapse of the rectum.  

The veteran's January 2004 colonoscopy and endoscopy revealed 
diverticula in the transverse colon, but were negative for 
lesions or hemorrhoids.  An April 2004 computed tomography 
(CT) scan revealed status post partial colectomy and midline 
ventral hernia with some transverse colon within the hernia.  
However, there was no evidence of obstruction.  

Based on this review of the record, the Board finds that 
there is no objective evidence sufficient to warrant an 
increased rating for this disability.  The Board has also 
considered whether the record raises the matter of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1).  
38 C.F.R. § 3.321(b)(1) applies when the rating schedule is 
inadequate to compensate for the average impairment of 
earning capacity for a particular disability.  There is no 
competent evidence that the disability at issue causes marked 
interference with employment or requires frequent 
hospitalizations or otherwise produces unrecognized 
impairment suggesting extraschedular consideration is 
indicated.

The Board finds that the preponderance of the evidence is 
against the veteran's claim for an increase.  Therefore, the 
benefit of the doubt provision does not apply.  An increased 
evaluation is not warranted. 

It is noted also that under governing VA law, a disability 
which has been continuously rated at or above any evaluation 
of disability for 20 or more years for VA compensation 
purposes may not be reduced except upon a showing that such 
rating was based on fraud, which is certainly not the case 
here.  See 38 U.S.C.A. 
§§ 110 (West 2002); 38 C.F.R. § 3.951(b) (2005).  Because the 
veteran's ptosis of the tranverse colon has been rated at 10 
percent since June 1946, it is protected at that level from 
any decrease. 

	
ORDER

Entitlement to a rating in excess of 10 percent for ptosis of 
the transverse colon is denied.

____________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


